Case 1:19-cv-04671-JMF Document 31 Filed 07/29/19 Page 1 of 7
Case 1:19-cv-04671-JMF Document 31 Filed 07/29/19 Page 2 of 7
Case 1:19-cv-04671-JMF Document 31 Filed 07/29/19 Page 3 of 7
Case 1:19-cv-04671-JMF Document 31 Filed 07/29/19 Page 4 of 7
Case 1:19-cv-04671-JMF Document 31 Filed 07/29/19 Page 5 of 7
Case 1:19-cv-04671-JMF Document 31 Filed 07/29/19 Page 6 of 7
         Case 1:19-cv-04671-JMF Document 31 Filed 07/29/19 Page 7 of 7




week of December 17 to December 23. That payroll record shows that Plaintiff actually worked

only 37.716 hours during that work week (and was given an additional 2.5 hours of paid time off).

The payroll record further reflects that Plaintiff entered no time for work before 9:00 a.m.,entered

no time for work after 5: 30 p.m. and took a meal break lasting between 28 minutes and 39 minutes

each and every day. (Plaintiff has not alleged that she performed work off-the-clock).

       "To plead a plausible FLSA overtime claim,Plaintiffs must provide sufficient detail about

the length and frequency of their unpaid work to support a reasonable inference that they worked

more than forty hours in a given week." Nakahata v. New York Presbyterian Healthcare Sys. Inc.,

723 F.3d 192,201 (2d Cir. 2013). When that detail is provided,it must be based on the true facts

as they occurred, and not a conveniently contrived narrative that happens to fit the statutory

requirements. When, as here, professed recollection is refuted by the very records on which that

recollection is premised,it cannot be considered plausible and the complaint must be dismissed.

                                         CONCLUSION

       For the foregoing reasons, the Court should dismiss the Complaint, pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure,for failure to state a claim upon which relief may

be granted.

Dated: July 29,2019                                  Respectfully submitted,
       Rye,New York

                                                     Isl
                                                     Andrew P. Marks
                                                     David S. Warner

                                                     DORF & NELSON LLP
                                                     555 Theodore Fremd Avenue
                                                     Rye,New York 10580
                                                     (914) 381-7600
                                                     amarks@dorflaw.com
                                                     dwarner(a),dorflaw.com




                                                 5
